 1
                                                                    The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10    THE COMPHY CO.,
                                                              No. 2:18-cv-01460-RSM
11                               Plaintiff,
                                                              FIFTH STIPULATED MOTION TO
12             v.                                             STAY AND ORDER TO STAY
13    AMAZON.COM, INC.,
14                               Defendant.
15

16

17
               Plaintiff The Comphy Co. (“Comphy”) and Defendant Amazon.com, Inc. (“Amazon)
18
      jointly present the following stipulation and request that the Court enter the proposed subjoined
19
      order:
20
                                              STIPULATION
21
               1.    The parties have exchanged what they believe to be the final or nearly final
22
      terms of a written settlement agreement.
23
               2.    The parties request that the Court stay this matter for an additional 30 days to
24
      permit each party to obtain approval for the final settlement terms and provide limited
25
      revisions, if necessary. This will be the parties’ final request for an extension. The parties
26
      appreciate the Court’s patience with these settlement negotiations.
27

     FIFTH STIPULATED MOTION TO STAY AND ORDER TO STAY                            Davis Wright Tremaine LLP
                                                                                           L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 1                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main ꞏ 206.757.7700 fax
 1    DATED this 12th day of September, 2019.

 2
                                                DAVIS WRIGHT TREMAINE LLP
 3
                                                By /s/ Zana Z. Bugaighis
 4                                                 Bonnie E. MacNaughton, WSBA #36110
                                                   Zana Z. Bugaighis, WSBA #43614
 5                                                 920 Fifth Avenue, Suite 3300
                                                   Seattle, Washington 98104-1610
 6                                                 Telephone: (206) 622-3150
 7                                                 Fax: (206) 757-7700
                                                   E-mail: bonniemacnaughton@dwt.com
 8                                                           zanabugaighis@dwt.com

 9                                                 Joseph C. Gratz (pro hac vice)
                                                   Vera Ranieri (pro hac vice)
10
                                                   DURIE TANGRI LLP
11                                                 217 Leidesdorff Street
                                                   San Francisco, California 94111
12                                                 Telephone: (415) 362-6666
                                                   Fax: (415) 236-6300
13                                                 E-mail:    jgratz@durietangri.com
                                                              vranieri@durietangri.com
14

15                                                 Attorneys for Defendant Amazon.com, Inc.

16                                              – and –

17

18

19

20

21

22

23

24

25

26

27

     FIFTH STIPULATED MOTION TO STAY AND ORDER TO STAY                    Davis Wright Tremaine LLP
                                                                                   L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 2                                             920 Fifth Avenue, Suite 3300
                                                                               Seattle, WA 98104-1610
                                                                        206.622.3150 main ꞏ 206.757.7700 fax
                                           BROWNLIE WOLF & LEE, LLP
 1
                                           By /s/ Steven P. Fallon
 2                                            Mark J. Lee, WSBA #19339
 3                                            Haylee J. Hurst, WSBA #51406
                                              230 E. Champion Street
 4                                            Bellingham, Washington 98225
                                              Telephone: (360) 676-0306
 5                                            Fax: (360) 676-8058
                                              E-mail:    mark@bellinghamlegal.com
 6                                                       haylee@bellinghamlegal.com
 7                                              Steven P. Fallon (pro hac vice)
                                                Allyson M. Martin (pro hac vice)
 8                                              GREER BURNS & CRAIN LTD
                                                300 S. Wacker Drive, Suite 2500
 9                                              Chicago, Illinois 60606
                                                Telephone: (312) 360-0080
10                                              Fax: (312) 360-9315
                                                E-mail:    sfallon@gbc.law
11                                                    amartin@gbc.law
12                                              Attorneys for Plaintiff The Comphy Co.
13
                                                *Signature authorized by email on September
14                                              12, 2019

15

16
                                          ORDER
17
            IT IS SO ORDERED.
18
            DATED THIS day of September 2019.
19

20

21

22
                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

     FIFTH STIPULATED MOTION TO STAY AND ORDER TO STAY                 Davis Wright Tremaine LLP
                                                                                L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 3                                          920 Fifth Avenue, Suite 3300
                                                                            Seattle, WA 98104-1610
                                                                     206.622.3150 main ꞏ 206.757.7700 fax
